

July 25, 2008


Michael S. Klein
Citigroup Inc.
399 Park Avenue
New York, NY 10022
 
Dear Michael:


This Letter Agreement, together with the attachment hereto (collectively, the
“Agreement”), reflects our mutual understanding with respect to your resignation
from Citigroup Global Markets Inc. (the “Company”) and sets forth the payments
and benefits that you will be eligible to receive under this Agreement. For
purposes of this Agreement, “Citigroup” shall mean Citigroup Inc., together with
its subsidiaries and their affiliates, including, but not limited to, the
Company.


1. Termination Date. You have advised us that you resigned from your position as
Chairman of the Institutional Clients Group and Vice Chairman of Citigroup
effective July 21, 2008 (the "Notice Date"), and you will separate from
employment with the Company and Citigroup effective September 2, 2008 (the
"Termination Date"). As of the Notice Date, you resigned from your status as an
officer or director of any parent, subsidiary or affiliate of the Company or a
member of any board or internal management committee of Citigroup.


2. Payments through the Termination Date. Until the close of business on the
Termination Date, you will continue to receive (a) salary payments at your
current annual base salary rate (less applicable withholdings and deductions),
paid in accordance with the Company’s payroll practices in the ordinary course
and (b) the broad-based employee benefits commensurate with the level and type
of benefits you currently receive. Through the Termination Date, you will
continue to work on client matters at Citigroup’s reasonable request. You are
covered by the Stock Ownership Commitment and the Loan Policy through the Notice
Date and by the Personal Trading Policy until the close of business on the
Termination Date.


3. Post-Termination Health and Welfare Benefits. Following the Termination Date,
you will be eligible for medical and other benefits pursuant to the terms of the
broad-based plans and programs and any changes thereto, and additional
information concerning such benefits has been or will be provided to you under
separate cover.


4. Other Payments and Benefits. If you sign the General Release in the form
attached hereto as Attachment A (“General Release”) and do not revoke it during
the Revocation Period (as defined in paragraph 17(b) below), then after the
expiration of the Revocation Period, you will receive the following payments and
benefits, subject to the conditions set forth in paragraph 4 hereof. You
acknowledge and agree that certain of the payments and benefits described herein
differ from and are in excess of the total payments and benefits you would
otherwise be eligible to receive, absent this Agreement, and shall be paid or
provided to you in accordance with and subject to the terms hereof
notwithstanding any provision in any applicable plan or agreement to the
contrary.
 
1

--------------------------------------------------------------------------------


 
(a) Your nonvested basic shares granted under the Capital Accumulation Program
(“CAP”), your Supplemental CAP shares and the portion of your premium CAP shares
pro-rated through the Termination Date granted on January 18, 2005, January 17,
2006, and January 16, 2007 will vest on the Termination Date, and be delivered
on the first day following the expiration of six months after your separation
from service, as defined in paragraph 15 hereof. On August 1, 2008, you will
receive in cash (less applicable withholdings and deductions) an amount equal to
the sum of (i) the balance of your Account under the Deferred Cash Retention
Plan as of such payment date, and (ii) the amount, if any, by which such balance
is less than the initial value of your Account. On March 31, 2009, subject to
your compliance through such date with the restrictive covenants contained in
paragraph 7, you will receive in cash (less applicable withholdings and
deductions) an amount equal to the aggregate initial value on the award date of
your special equity awards granted on January 22, 2008, which awards are
cancelled.


(b) All your outstanding employee stock options vested by their terms prior to
the Notice Date. These vested employee stock options will remain exercisable for
the periods after your Termination Date in accordance with their existing terms
and as specified in the applicable plans and prospectuses.


(c)You will be paid $7,500,000 (less applicable deductions and withholdings) on
March 31, 2009, and you will be paid $7,500,000 (less applicable deductions and
withholdings) on October 5, 2009, each payment being subject to your compliance,
through the date on which such payment is to be made, with the restrictive
covenants in paragraph 7.


(d)The Company will provide you with an office and your current secretarial
support in midtown Manhattan through the earlier of (i) your commencement of
employment elsewhere or (ii) July 31, 2009, subject to your compliance through
such earlier date with the restrictive covenants contained in paragraph 7. The
Company shall not seek reimbursement for any office and support provided
pursuant to this paragraph 4(d). Please be advised that some portion of the
benefits described in this subparagraph may be taxable income to you.


5. Pension, 401(k) and Other Plans and Programs. 


(a) The Company acknowledges that your account balances under Citigroup’s
qualified and nonqualified retirement plans in which you are a participant are
already 100% vested, remain unaffected by the Agreement and shall be paid in
accordance with the terms of the plans. Additional information concerning these
plans has been or will be provided to you under separate cover.


2

--------------------------------------------------------------------------------


 
(b) Your participation in the Citigroup co-investment programs or funds in which
you have invested will not be affected by your separation and will be governed
by the terms of the private placement memorandum and the partnership agreement
for each fund; each such fund is fully invested, all leverage has fully vested,
and as such you are and will be entitled to distributions as if you had remained
employed by Citigroup.


(c) Except as otherwise provided by this Agreement, any amounts or benefits that
are vested benefits or that you are otherwise entitled to receive under any
other plan, policy, practice or program of the Company or Citigroup shall be
payable in accordance with such plan, policy, practice or program; provided that
in no event shall you be entitled to any severance pay under any such plan,
program, practice or policy. Without limiting the generality of the foregoing,
any amounts payable to you pursuant to the Management Committee Long-Term
Incentive Program shall be paid to you in accordance with the terms and
conditions of such plan.
 
(d) You will continue to participate in Citigroup's tax preparation program for
current and former employees covered under Citigroup's formal expatriate program
for tax years 2008 and 2009, unless otherwise required by your new employer or
principal business. You agree that, in accordance with the terms of such
program, any tax refunds or tax credits in respect of taxes paid by Citigroup on
your behalf are or will be assigned to Citigroup.  The amount of
expenses eligible for reimbursement, or in-kind benefits to be provided, under
such program in any calendar year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, under the program in any
other calendar year. Reimbursement of any such eligible expense shall be made by
no later than the last day of the calendar year after the year in which such
expense is incurred. Your right to reimbursement or in-kind benefits under such
program shall not be subject to liquidation or exchange for another benefit.


6. Citigroup Credit Card. You agree to pay any unpaid, outstanding balance due
on your Citigroup business credit card as soon as practicable following the
Termination Date. Citigroup agrees to promptly reimburse you for all business
expenses you incur prior to the Termination Date pursuant to its general expense
reimbursement policies.


7. Certain Covenants.


(a) Given your senior position at Citigroup, your substantial knowledge of
Citigroup’s clients and personnel and your substantial knowledge of Citigroup’s
operations and strategy, you acknowledge and understand that you have the
ability to effectively compete with Citigroup.


(b) Accordingly, you agree that, from the Notice Date through and including
October 4, 2009 (the "Restricted Period"):
 
(i)  you will not, directly or indirectly, accept employment with; become a
consultant or advisor to; accept membership onto any board of; join any venture
with (except as a passive investor); accept any remuneration from; solicit
clients or potential clients on behalf of; solicit, hire or recruit any employee
on behalf of; or, otherwise become affiliated or associated with any of the
following investment firms or banks: Barclays PLC; Credit Suisse Group; Deutsche
Bank AG; Goldman Sachs Group, Inc.; HSBC Holdings PLC; JP Morgan Chase & Co.;
Lazard Ltd.; Lehman Brothers Holdings Inc.; Merrill Lynch & Co.; Morgan Stanley;
The Royal Bank of Scotland Group PLC; and UBS A.G. (each an “Entity”) or any
entity or person in which an Entity has a direct or indirect interest of at
least 33 1/3% (an “Affiliate”); provided, however, that if an Entity or an
Affiliate is acquired by (in whole or part), itself acquires (in whole or part),
merges with, or has any business combination transaction whatsoever with any
organization with which you are employed or affiliated, you will not engage in
otherwise restricted activities with the successor business that includes the
business of the Entity or Affiliate unless they were permitted under paragraph 7
hereof immediately prior to the effective date of such transaction;
 
3

--------------------------------------------------------------------------------


 
(ii) you will not, directly or indirectly, solicit, recruit, hire or otherwise
induce any employee of Citigroup as of July 21, 2008 (with the exceptions of
your current secretarial assistants and your current chief of staff) who had
total annual compensation for 2008 of $100,000 or more (an “Employee”) to either
leave Citigroup or join any other business;
 
(iii) for yourself or on behalf of any third party, you will not, directly or
indirectly, solicit or otherwise induce any client of Citigroup with which you
had substantive contact to reduce or terminate its relationship with Citigroup
or otherwise solicit any existing business of Citigroup away from Citigroup.
 
Notwithstanding (i), (ii) or (iii) above, you are expressly permitted to:
 

 
(A)
become a special, general or limited partner or member or officer, director or
employee or affiliate of a corporation, firm, partnership, LLC, joint venture or
other business organization engaged principally in alternative asset management
and specifically including without limitation an alternative asset manager
principally engaged in a private equity or hedge fund business (as those terms
are commonly understood) or similar business (together with affiliates, “AAM”);
and




 
(B)
personally or on behalf of such AAM contacting or soliciting or otherwise
inducing clients or customers of Citigroup with respect to investments or
potential investments in, with or by the AAM or any fund sponsored by the AAM or
any portfolio company of such fund or the entering into with such clients or
customers of investment(s);

 

 
(C)
the relationships permitted under Section 7(b)(A) and (B) shall not include an
AAM controlled by an Entity or Affiliate on the date the affiliation with such
AAM commences as contemplated by (A) above; provided, however, if subsequent to
the Effective Date an AAM with which you are engaged in any business is acquired
by or acquires or merges with an Entity or an Affiliate (a “Qualifying
Transaction”) (a) you may, as part of the activities permitted in Section
7(b)(B), participate in the Qualifying Transaction but following consummation of
the Qualifying Transaction will continue to be subject to Section 7(b)(i) with
respect to such Entity or Affiliate involved in the Qualifying Transaction other
than the AAM with which you were affiliated prior to such Qualifying
Transaction; and

 
4

--------------------------------------------------------------------------------


 

 
(D)
you are permitted to engage in such activities as are customarily undertaken by
or on behalf of an AAM other than an Entity or an Affiliate; provided that
notwithstanding the foregoing, financial advisory, investment banking and other
investment banking activities, other than in connection with the investment
activities of the AAM, are expressly prohibited.

 
(c) The foregoing restrictions shall not prohibit any entity with whom you may
have an employment relationship (an “Employing Entity”) from independently
soliciting, recruiting, offering employment to or hiring an Employee; provided
that you do not have a direct or indirect role whatsoever, including the
providing of an opinion or recommendation with respect to any Employee, in
connection with the recruitment, solicitation, offering of employment to, or
hiring of such Employee.


(d) You recognize, acknowledge and agree that certain of the payments and
benefits provided for in paragraph 4 are expressly contingent on your compliance
with the conditions of this paragraph 7, and Citigroup recognizes, acknowledges
and agrees that any payment or benefit not made expressly contingent on
compliance with the conditions of paragraph 7 is not subject to such conditions.
You shall be required to certify in writing to Citigroup that you have fully
complied with the conditions of this paragraph 7 before any cash payment so
subject to these conditions is made by Citigroup to you. Should you fail to
perform your obligations under this paragraph 7, the Company shall have no
obligation to make any subsequent payments described in paragraph 4 that are
subject to the conditions of paragraph 7, or to continue to provide the benefits
described in paragraph 4(d).


(e) You acknowledge and agree that given the role and opportunity you have had
with Citigroup, the covenants contained in this paragraph 7 are reasonable,
constitute an important part of the consideration provided to you under this
agreement, and will not unnecessarily or unreasonably restrict your professional
opportunities.


(f) Notwithstanding anything to the contrary contained herein or the terms of
any other award or other agreement between you and Citigroup or of any
severance, compensation, equity or benefit plan of Citigroup in which you may
from time to time participate or which is binding on you, the restrictive
covenants set forth in this paragraph 7 supersede and replace the restrictive
covenants of the same type contained in any other award and other agreements
between you and Citigroup and in any severance, compensation, equity and benefit
plan of Citigroup in which you may from time to time participate or which is
binding on you.


8. Claims. You represent that as of the date you have signed this Agreement, you
have not filed, directly or indirectly, nor caused to be filed, any Claims (as
defined in the General Release) against the Company, Citigroup or the Releasees
(as defined in the General Release) in any forum, including federal, state or
local court or in arbitration, any administrative proceeding with any federal,
state or local administrative agency, or the Company’s dispute resolution
procedure. You agree that should any administrative agency or third party pursue
any claims on your behalf, you waive your right to any monetary or other
recovery of any kind.


5

--------------------------------------------------------------------------------


 
9. Non-Disparagement. You agree not to disparage or denigrate Citigroup or the
Releasees orally or in writing. Citigroup agrees not to disparage or denigrate
you or your agents, assignees, attorneys, heirs, executors and administrators
orally or in writing, and agrees to direct its directors and executive officers
not to disparage or denigrate you or your agents, assignees, attorneys, heirs,
executors and administrators. Nothing in this paragraph 9 will prevent either
party from making a truthful statement in response to a statement by the other
party that violates this paragraph 9, or will prevent either party from
providing truthful, non-confidential, non-privileged information concerning your
employment or Citigroup’s business activities to any government, regulatory or
self-regulatory agency, or court of law as necessary or appropriate in any
litigation or other proceeding (including, but not limited to, arbitration).
Nothing in this paragraph 9 shall be construed to limit or prohibit conduct
permitted by paragraph 10.


10. Citigroup Property and Proprietary Information. 


(a) You agree to return all Citigroup property in your possession, custody or
control. You will be entitled to retain permanently (i) papers and other
materials of a personal nature, including without limitation personal
photographs, personal correspondence, personal diaries, personal calendars and
personal rolodexes, personal phone books and files relating to your personal
affairs, provided that no Proprietary Information (as defined herein) is
contained therein, (ii) information showing your compensation or relating to
your reimbursement of business related expenses, (iii) information you
reasonably believe may be needed for the planning and preparation of your
personal tax returns and (iv) copies of Citigroup plans and agreements relating
to your employment with or termination from Citigroup. You further agree that
all proprietary or confidential information or trade secrets concerning
Citigroup or its businesses, products, services, or employees, including but not
limited to information concerning business strategies or plans, systems,
products and services and their development, technical information, marketing,
trading, investment, fund management and sales activities and procedures,
promotion and pricing techniques, cost, credit and financial data, and customer,
client, vendor, and employee identities and information (“Proprietary
Information”) is the exclusive property of Citigroup. You agree that you have an
ongoing obligation not to disclose or use, either directly or indirectly, any
such Proprietary Information for any reason unless (w) required by law or by a
Relevant Authority with jurisdiction to order you to divulge, disclose or make
accessible such information; (x) necessary in order to cooperate with Citigroup
(or its designee) in accordance with paragraph 12 below; (y) with respect to any
litigation, arbitration or mediation involving this Agreement; or (z) as to
Proprietary Information that Citigroup has disclosed that becomes generally
known to the public or within the relevant trade or industry. Prior to any
disclosure, however, you shall, except as otherwise prohibited by law, give
notice to Citigroup’s General Counsel in accordance with paragraph 20 below of
any such requirement of law or request or demand by a Relevant Authority for
Proprietary Information as promptly as reasonably possible upon your receipt of
same and shall reasonably cooperate with Citigroup in any application Citigroup
(or its designee) may make seeking a protective order barring disclosure of, or
protecting the confidentiality of such Proprietary Information, the terms of
such cooperation contemplated by this paragraph 10(a) being set forth in
paragraph 12 hereof.


6

--------------------------------------------------------------------------------


 
(b) For purposes of this Agreement, a “Relevant Authority” is any domestic or
international court of law, governmental or regulatory agency or self-regulatory
organization having supervisory authority over the business of the Company and
Citigroup or any domestic or international arbitral, administrative, judicial or
legislative body (including a committee thereof), including the U.S. Securities
and Exchange Commission (“SEC”), the New York Stock Exchange (“NYSE”), the
National Association of Securities Dealers, Inc. (“NASD”), or the Financial
Industry Regulatory Authority (“FINRA”).


11. Confidentiality.


(a) You represent that at all times prior to the execution of this Agreement you
have kept, and on the date of and after the execution of this Agreement you
agree that you will keep, the existence and terms of this Agreement that have
not otherwise been publicly disclosed by Citigroup and any discussions with an
authorized representative of the Company that directly relate to it strictly
confidential. You also agree that neither you nor anyone acting on your behalf
will disclose such information, directly or indirectly to any third party,
unless such information has been publicly disclosed by Citigroup.
Notwithstanding anything contained herein to the contrary, you may disclose the
existence and terms of this Agreement and such discussions (i) as required by
law or by a Relevant Authority with jurisdiction to order you to divulge,
disclose or make accessible such information; (ii) as necessary in a litigation
or other legal proceeding, including without limitation in connection with the
enforcement of this Agreement; (iii) as necessary in order to cooperate with
Citigroup (or its designee) in accordance with paragraph 12 below; (iv) as
necessary, to your spouse, immediate family, attorney, personal tax and
financial advisors, or other professional advisors and (v) only to the extent
otherwise consistent with the restrictions contained in paragraphs 7, 9 and 11
of this Agreement, to executive search firms with whom you are discussing job
opportunities, prospective employers or business associates or partners,
provided that in each instance under clauses (iv) and (v) of this paragraph
11(a) you first secure the agreement of any person to whom you are disclosing
such information to keep such terms of this Agreement strictly confidential.
Prior to any disclosure in the case of clause (i) above, you shall give notice
to Citigroup’s General Counsel in accordance with paragraph 20 below, of any
attempts to compel disclosure as required by law or a Relevant Authority as
promptly as reasonably possible upon your receipt of same and shall reasonably
cooperate with Citigroup in any application Citigroup (or its designee) may make
seeking a protective order barring disclosure of, or protecting the
confidentiality of, the terms of this Agreement, the terms of such cooperation
being set forth in paragraph 12 hereof.


(b) In connection with your tax preparation for periods after the Termination
Date, Citigroup shall not have access to your personal financial information;
provided, however, that if you use a tax preparer other than the outside tax
preparer used in the Citigroup expatriate program, your tax preparer shall
provide the outside Citigroup tax preparer all personal financial information
necessary to ensure compliance with the terms of the expatriate program and
paragraph 5(d) hereof.


7

--------------------------------------------------------------------------------


 
12.  Cooperation.


(a) You agree to cooperate with Citigroup and its attorneys as may be reasonably
required, in connection with any past, present or future legal matter involving
the Company or Citigroup or in connection with any ongoing or future
investigation or claim of any kind involving the Company or Citigroup, including
any formal or informal proceeding before any Relevant Authority (including
responding to any formal or informal requests for documents or testimony), with
the understanding that any meetings you are requested to attend are scheduled on
reasonable prior notice and during normal business hours. Citigroup agrees to
reasonably cooperate with you and your attorneys as may reasonably be required
in connection with any of the foregoing matters.


(b) You further agree, unless otherwise prohibited by law, to execute and
deliver any documents that are reasonable and customarily associated with
carrying out the provisions of this paragraph 12. You further agree that you
will promptly advise Citigroup of any contact made by adverse counsel in any
proceeding involving Citigroup and should you speak with such adverse counsel,
you will allow legal counsel for Citigroup to attend such interview to prevent
disclosure of privileged or confidential information.


(c) Citigroup will promptly reimburse you for the reasonable expenses incurred
by you as a result of providing such cooperation, upon the submission of the
appropriate documentation to Citigroup. Such expenses shall include, without
limitation, any expenses incurred in cooperating with Citigroup pursuant to
paragraph 10(a) hereof and travel costs and reasonable legal fees to the extent
you reasonably believe that separate representation is warranted, subject to
paragraph 18 hereof. All expenses eligible for reimbursement under this
Agreement shall be paid to you promptly after receipt of your written request
therefor (accompanied by appropriate documentation), but in any event by no
later than December 31 of the calendar year following the calendar year in which
such expenses were incurred. The expenses incurred by you in any calendar year
that are eligible for reimbursement under this Agreement shall not affect the
expenses incurred by you in any other calendar year that are eligible for
reimbursement hereunder.
 
(d) You acknowledge that you have advised Citigroup’s General Counsel of all
facts of which you are aware that you reasonably believe constitute or might
constitute violations of Citigroup’s Code of Conduct, Principles of Employment,
or Citigroup’s ethical standards or legal obligations.


13.  Remedies.
 
(a) Notwithstanding anything to the contrary in this Agreement, and without
limiting any remedies at law or in equity that may be available to Citigroup,
the Company or you as provided herein or otherwise, you and Citigroup and the
Company each acknowledge and agree that a remedy at law for any breach or
threatened breach of any covenant contained in paragraphs  7, 9, 10, 11, and 12
above would be inadequate and monetary damages would be difficult to calculate
and that for any such breach or threatened breach, a court of law may award an
injunction, temporary restraining order, restraining order or other equitable
relief, restraining the breaching party from committing or continuing to commit
such breach. Citigroup agrees to file, prior to April 5, 2010, any claims it may
have for monetary damages for breach of this Agreement.


8

--------------------------------------------------------------------------------


 
(b) It is expressly understood and agreed that if a final determination is made
by a court of law that the time or any other restriction contained in paragraph
7 of this Agreement is an unenforceable restriction against you, then the
provisions of paragraph 7 of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and to such other maximum
extent as such court may determine or indicate to be enforceable. Alternatively,
if any such court finds that any restriction contained in paragraph 7 of this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any other
provision of this Agreement.


(c) Except as may be allowed under subparagraph (a), any controversy, dispute or
claim arising out of or relating to this Agreement, any other agreement or
arrangement between you the Company or Citigroup, your employment with
Citigroup, or termination thereof shall be resolved by binding arbitration, to
be held in the Borough of Manhattan in New York City, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, unless
FINRA is required to arbitrate the matter. Each party to such arbitration shall
bear its own costs and expenses.


14. Partial Invalidity. Following the Effective Date (as defined in paragraph
17(b) hereof) of the General Release, the invalidity or unenforceability of any
provision of this Agreement shall have no effect upon, and shall not impair the
validity or enforceability of, any other provision of this Agreement.


15. Compliance with the American Jobs Creation Act. The parties agree that this
Agreement shall be administered, and all plans and programs referenced herein
shall be administered and documented, in accordance with section 409A of the
Internal Revenue Code of 1986, as amended. Your deferred stock awards that
vested on January 16, 2007 and January 20, 2008 but were deferred pursuant to
the deferred compensation agreement dated as of December 29, 2006 will be
delivered to you on the first day after the expiration of six months after your
“separation from service” within the meaning of the regulations issued under
section 409A of the Internal Revenue Code of 1986, as amended, or if earlier, on
the date of your death. Prior to any distribution that is subject to such
six-month delay, the Company will consult with counsel to you as to the proposed
date of distribution. To the extent that this Agreement provides for any amount
of deferred compensation payable to you under any other agreement or under any
plan at a time or times or in a form different from the time or form of payment
of such amount provided in such agreement or plan, the provisions in such
agreement or plan so providing shall be deemed to be amended to conform to and
reflect the provisions in this Agreement.


16. Knowing and Voluntary Agreement. 


(a)  You acknowledge and agree that (i) you have read and understand each of the
provisions of this Agreement; (ii) you are hereby advised to consult with an
attorney prior to signing this Agreement; and (iii) you have 21 calendar
days from the date of this Agreement to review and consider your decision to
sign it.


(b) Once you sign this Agreement, you have 7 calendar days to revoke it. You may
do so by delivering written notice of your revocation within the 7-day
revocation period in accordance with paragraph 20 below.


9

--------------------------------------------------------------------------------


 
17. Knowing and Voluntary General Release. 


(a)  You acknowledge and agree that (i) you will not sign the General Release
before the Notice Date; (ii) you are hereby advised to consult with an attorney
prior to signing the General Release; and (iii) you have more than 21 calendar
days from the date of this Agreement to review and consider your decision to
sign the General Release.


(b) Once you sign the General Release, you will have 7 calendar days to revoke
it. You may do so by delivering written notice of your revocation within the
7-day revocation period (the “Revocation Period”) in accordance with paragraph
20 below. The General Release will become effective on the 8th day after you
sign it, provided that you have not revoked it during the 7-day revocation
period (the “Effective Date”).


18. Indemnification. 


(a) You shall be indemnified to the extent provided by the corporate documents
of the Company and Citigroup in effect as of the Notice Date or, if greater,
under applicable law, as well as to the extent provided pursuant to applicable
director and officer insurance policies of Citigroup as in effect from time to
time. You shall be so indemnified for claims, actions, suits or proceedings
(whether civil, criminal, administrative or investigative) (i) made or
instituted prior to, on or after the date hereof, and arising out of your
service as a director, officer or employee of a Citigroup entity, and (ii)
arising out of your service as a director, for periods prior to the Termination
Date, of any entity at the request of Citigroup.


(b) If, based on governing documents and applicable law, you are entitled to
legal representation under any provision of this Agreement, Citigroup will
advance fees and expenses for outside counsel hired to represent you. You agree
that you will repay all of these expenses to Citigroup if it ultimately turns
out that you are not entitled to indemnification, as determined in the sole
discretion of the Board of Directors of Citigroup Inc.


19. Governing Law. This Agreement shall be governed by the laws of the State of
New York (regardless of conflict of laws principles) as to all matters including
without limitation validity, construction, effect, performance, and remedies,
except to the extent that such laws are preempted by federal law.


20. Notices. All notices, requests and other communications under this Agreement
and the General Release will be in writing (including facsimile or similar
writing) to the applicable address (or to such other address as to which notice
is given in accordance with this paragraph 20).



If to you:
At your most recent home address in the Company’s records

     

  With a copy to:
Joseph E. Bachelder
Law Offices of Joseph E. Bachelder
780 Third Avenue
New York, NY 10017

 
10

--------------------------------------------------------------------------------


 

  If to the Company or Citigroup:
John L. Donnelly
Head, Human Resources
Citigroup Inc.
399 Park Avenue
New York, NY 10022

     

 
With a copy to:
Michael S. Helfer
General Counsel
Citigroup Inc.
399 Park Avenue
New York, NY 10022

 
Each such notice, request or other communication will be effective only when
received by the receiving party.


21. No Mitigation; No Offset. You shall be under no obligation to seek other
employment, and there shall be no offset against amounts due to you under this
Agreement on account of any remuneration or benefits provided by any subsequent
employment you may obtain.


22. Transferability. This Agreement shall be binding upon any successor to
Citigroup and/or the Company, whether by merger, consolidation, purchase of
assets or otherwise. No provision of this Agreement is intended to confer any
rights, benefits, remedies, obligations or liabilities hereunder upon any person
or entity, other than the parties hereto and their respective successors and
assigns, which in your case will include your heirs and/or your estate.


23. Counterparts. This Agreement may be executed in counterparts.
 
11

--------------------------------------------------------------------------------




24. Entire Agreement. This Agreement, including the General Release, sets forth
the entire agreement and understanding relating to the subject matter hereof,
and supersedes all prior discussions, negotiations and agreements concerning
such subject matter.


CITIGROUP INC.
 
 
By: /s/ John L. Donnelly                                         
John L. Donnelly
Head, Human Resources
Citigroup Inc.
               July 25, 2008              
Date





Attachment




YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT.


I HAVE READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND ENTER
THIS AGREEMENT KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF WHAT IT MEANS.




/s/ Michael S. Klein                                                  
               July 25, 2008              
Michael S. Klein
Date



12

--------------------------------------------------------------------------------



ATTACHMENT A




GENERAL RELEASE


In exchange for the promises, payments, benefits and other consideration set
forth in the letter agreement between Citigroup Inc. and Michael S. Klein dated
July 25, 2008 (the “Letter Agreement”), and to be provided following the
Effective Date of this General Release (as defined below), and subject to the
terms of the Letter Agreement and the execution (without revocation) and
delivery of this General Release (as defined in the Letter Agreement):
 
1. (a) Michael Klein, on his own behalf and on behalf of his agents, assignees,
attorneys, heirs, executors, and administrators (individually and collectively,
“Executive”), hereby releases Citigroup Global Markets Inc. (the “Company”),
Citigroup Inc., their respective predecessors, successors and assigns, and their
current and former parents, affiliates, subsidiaries, divisions and joint
ventures (individually and collectively, “Citigroup”); and all of their current
and former officers, directors, employees, and agents, in their capacity as
Citigroup representatives (individually and collectively, “Releasees”) from any
and all controversies, claims, demands, promises, actions, suits, grievances,
proceedings, complaints, charges, liabilities, damages, debts, taxes,
allowances, and remedies of any type, including but not limited to those arising
out of his employment with the Company (individually and collectively, “Claims”)
that Executive may have by reason of any matter, cause, act, or omission. This
release applies to Claims that Executive knows about and those Executive may not
know about occurring at any time on or before the Effective Date of this General
Release (as defined below).


(b) This General Release includes a release of all rights and Claims under, as
amended, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of
1866 and 1991, the Americans with Disabilities Act of 1990, the Employee
Retirement Income Security Act of 1974, the Equal Pay Act of 1963, the Family
and Medical Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older
Workers Benefit Protection Act of 1990, the Occupational Safety and Health Act
of 1970, the Worker Adjustment and Retraining Notification Act of 1989, the
Sarbanes-Oxley Act of 2002, the New York State Human Rights Act, and the New
York City Human Rights Act, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and hour.
Executive specifically understands that he is releasing Claims based on age,
race, color, sex, sexual orientation or preference, marital status, religion,
national origin, citizenship, veteran status, disability, and other legally
protected categories.


(c) This General Release also includes a release of any Claims for breach of
contract, any tortious act or other civil wrong, attorneys’ fees, and all
compensation and benefit claims including without limitation Claims concerning
salary, bonus, and any award(s), grant(s), or purchase(s) under any equity and
incentive compensation plan or program, and separation pay under the Citigroup
Separation Pay Plan.


(d) In addition, Executive is waiving his right to pursue any Claims against
Citigroup, the Company and Releasees under any applicable dispute resolution
procedure, including any arbitration policy.



--------------------------------------------------------------------------------


 
(e) Executive acknowledges that this General Release is intended to include,
without limitation, all Claims known or unknown that Executive has or may have
against Citigroup, the Company and Releasees through the Effective Date of this
General Release. Notwithstanding anything herein, Executive expressly reserves
and does not release pursuant to this General Release (and the definition of
“Claims” will not include) (i) Executive's rights under the Letter Agreement,
including his rights with respect to the enforcement of the Letter Agreement,
including the right to receive the payments, equity and benefits specified in
the Letter Agreement, (ii) Executive's rights to the vested benefits (including
reimbursement of business expenses) he may have, if any, under any Company or
Citigroup employee compensation and benefit plans and programs to the extent
preserved pursuant to the Letter Agreement; (iii) any claim arising after the
Effective Date of this General Release; (iv) any right to indemnification or
insurance pursuant to paragraph 18 of the Letter Agreement; (v) any rights or
claims Executive may have with respect to any brokerage, private bank or similar
account maintained by him, or an immediate family member maintained, with the
Company or the applicable Citigroup entity; (vi) any rights in respect of
Executive’s investments or other interests in funds sponsored by the Company or
any of the Citigroup entities; and (vii) any right Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive, on the
one hand, and Citigroup or any Releasee, on the other hand, are jointly liable.


2. Executive acknowledges that he has had at least 21 days from the date of
delivery of the Letter Agreement to consider the terms of the Letter Agreement
and this General Release, that he has been advised to consult with an attorney
regarding the terms of this General Release prior to executing it, that he fully
understands all of the terms and conditions of this General Release, that he
understands that nothing contained herein contains a waiver of claims arising
after the date of execution of this General Release, and he is entering into
this General Release knowingly, voluntarily and of his own free will. Executive
further understands that his failure to sign this General Release and return
such signed General Release to Head, Human Resources, Citigroup Inc., 399 Park
Avenue, New York, NY 10022 with a copy to the General Counsel, Citigroup Inc.,
399 Park Avenue, New York, NY 10022 by 5:00 pm on the 22nd day after the
Termination Date will render him ineligible for the payments and benefits
described herein and in the Agreement.


3. Executive understands that once he signs and returns this General Release to
Head, Human Resources of Citigroup Inc. with a copy to the General Counsel of
Citigroup Inc., he has 7 calendar days to revoke it. Executive may do so by
delivering to Head, Human Resources, Citigroup Inc., 399 Park Avenue, New York,
NY 10022 with a copy to the General Counsel, Citigroup Inc., 399 Park Avenue,
New York, NY 10022 written notice of his revocation within the 7-day revocation
period (the “Revocation Period”). This General Release will become effective on
the 8th day after  Executive signs and returns it to Head, Human Resources of
Citigroup Inc. with a copy to the General Counsel of Citigroup Inc. (“Effective
Date”); provided that Executive has not revoked it during the Revocation Period.
 

--------------------------------------------------------------------------------


 
YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS GENERAL RELEASE.


I HAVE READ THIS GENERAL RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND
ENTER THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF
WHAT IT MEANS.




/s/ Michael S. Klein                                                     
               July 25, 2008              
Michael S. Klein
Date




--------------------------------------------------------------------------------

